         Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


_______________________________________
                                       )
WAYNE AND ARTHUR ORKIN,                )
           Plaintiffs,                 )                               CIVIL ACTION
                                       )                               NO. 4:20-cv-40116-TSH
               v.                      )
                                       )
LISA SUE ALBERT AND IAN ALBERT,        )
               Defendants.             )
                                       )
______________________________________ )
                                       )
BOOST WEB SEO, INC.,                   )
              Intervenor.              )
                                       )
                                       )
______________________________________ )




Order on Plaintiffs’ Motion for a Temporary Restraining Order (Docket No. 7); Boost Web
 SEO, Inc.’s Motion to Intervene and Motion for Constructive Trust (Docket No. 10); and
            Defendants’ Motion for Expedited Discovery (Docket Nos. 64, 66)

                                        August 20, 2021

HILLMAN, D.J.,

       Before the Court is Plaintiffs’ Motion for a Temporary Restraining Order (Docket No. 7);

Boost Web SEO, Inc.’s Motion to Intervene (Docket No. 10), and Defendants’ Cross Moton for

Expedited Discovery (Docket Nos. 64, 66).


                             Factual and Procedural Background

       Wayne Orkin and Arthur Orkin (“Plaintiffs”) brought this action against Lisa Albert and

Ian Albert (“Defendants”), Arthur’s sister and nephew, to dispute control of three family-
         Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 2 of 11




operated businesses: Boost Web (a Florida corporation), OBANC (a Delaware corporation), and

IA Payments (a Delaware corporation) (collectively, the “Companies”). Plaintiffs have also

alleged various defamation claims against Lisa and/or Ian concerning their statements about

Wayne’s treatment of Arthur, Arthur’s health and hygiene, and Wayne’s affiliation and position

at the Companies. The claims alleged include: defamation (Count I: Wayne v. Lisa); defamation

(Count II: Wayne v. Lisa and Ian); defamation (Count III: Arthur v. Lisa); breach of fiduciary

duty (Count IV: Wayne v. Lisa); breach of fiduciary duty (Count V: Wayne v. Ian); breach of

contract (Count VI: Wayne v. Lisa); breach of contract (Count VII: Wayne v. Ian); unjust

enrichment (Count VIII: Wayne v. Lisa and Ian); injunctive relief (Count IX); and intentional

interference with advantageous business relationships (Count X: Wayne v. Lisa).



                                             Discussion

   I.      Motion for TRO

        “[Injunctive relief] is an extraordinary and drastic remedy that is never awarded as of

right.” Peoples Federal Sav. Bank v. People’s United Bank, 672 F.3d 1, 8-9 (1st Cir. 2012). The

standard for issuing a TRO is “the same as for a preliminary injunction.” Bourgoin v. Sebelius,

928 F.Supp.2d 258, 267 (D. Me. 2013). To obtain relief, the moving party must satisfy the

following four factors: (i) the likelihood that the movant will succeed on the merits; (ii) the

possibility that, without an injunction, the movant will suffer irreparable harm; (iii) the balance

of relevant hardships between the parties favors relief; and (iv) the effect of the court's ruling on

the public interest. Coquico, Inc. v. Rodríguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).




                                                  2
           Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 3 of 11




          It would be utterly irresponsible for this Court to issue such extraordinary relief because

Plaintiffs have presented little or no substantial evidence for any of their claims, and therefore

have no likelihood of success on the merits.

   A. Defamation (Counts I, II, III)

          Under Massachusetts law, to prevail on a claim for defamation the plaintiff must establish

that: (1) the defendant published an oral (slander) or written (libel) statement; (2) the statement

was about, and concerned, the plaintiff; (3) the statement was defamatory; (4) the statement was

false; and (5) the plaintiff suffered economic loss, or the claim is actionable without proof of

economic loss. Noonan v. Staples, Inc., 707 F. Supp. 2d 85, 89 (D. Mass. 2010). In

Massachusetts, truth is justification for libel unless actual malice is proved. M.G.L. c. 231 § 92.

          Plaintiffs have not established a likelihood of success on any of their three defamation

claims.

          Wayne is the primary caretaker for Arthur, the siblings’ nonagenarian father. Count I

(Wayne v. Lisa) alleges that Lisa mailed or made defamatory statements over the phone

regarding Wayne’s treatment of Arthur to Arthur’s medical providers and the Massachusetts

Department of Elder Affairs. (Compl. ¶¶ 59-60; Ex. D, Docket No. 7-2). Lisa admits she sent a

letter to Arthur’s physician, but that all the claims in her letter about Wayne’s negligence or

abuse are true. (Docket No. 4, ¶ 46; Docket No. 15 at 2). Wayne, who bears the burden of proof

on a TRO, has adduced no evidence beyond conclusory allegations that Lisa’s claims are false

or that they are made with actual malice. There are no medical records or evidence about

Arthur’s condition to rebut any of the letter’s detailed claims about Arthur’s repeated

hospitalizations for falls, lack of home care, and recent drastic legal and financial decisions.




                                                   3
         Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 4 of 11




       Count III (Arthur v. Lisa) makes similar allegations as Count I. Again, Arthur has

provided no evidence to show that Lisa’s claims were false or made “with reckless disregard for

the truth” or knowledge of their falsity, let alone actual malice. The only evidence offered is a

copy Lisa’s letter to Wayne’s urologist and Wayne’s statement in his affidavit that the letter

caused their father intense emotional distress. (Orkin Aff. ¶ 59, Docket No. 7).

       Count II (Wayne v. Lisa and Ian) alleges that Ian and Lisa made a number of false

statements to the Companies’ clients that Wayne was not affiliated with the Companies and is

not an officer of the Companies. But the Complaint does not state when such statements were

made, nor does it identify their recipients. The only detail provided is that “[o]n information and

belief, Lisa and Ian have communicated to client of the Companies, to include Card Connect,

that Wayne is no longer associated with the Companies.” (Comp. ¶ 55). Wayne does not

explain the basis for his belief and information, and without that critical evidence he has not

established a likelihood of success on the merits, assuming arguendo that any statement by Lisa

or Ian about his non-affiliation with the Companies is false.

       Furthermore, Wayne’s evidence that he is the President and a corporate officer at the

Companies pales in comparison to Defendants’ evidence that he merely provided “sales and

administrative support.” Whereas Wayne has attached copies of his LinkedIn profile showing

his title as Co-Founder (not President) of all three companies, and copies of one email in his

email signature held him out as Boost’s President, Boost has submitted Boost’s Florida 2020 and

2021 corporate annual report and its incorporation documents, which list Lisa as the sole

corporate officer and President. (Compare Exs. A, B, Docket No. 7-2 with Exs. A-C, Docket

No. 10). While the Court can question why Boost and Defendants allowed Wayne to hold

himself out as the President on Gmail and as a co-founder on social media, if, as they say, he



                                                 4
         Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 5 of 11




merely provided “sales and administrative support,” suspicion does not connote a likelihood of

success on the merits. (¶ 6, Docket No. 10).

       On a final note, Plaintiffs have asked the Court to order Lisa to rescind a complaint about

Erva Herb Delta 8 Chocolates, a company he has invested in, that she submitted to the Food and

Drug Administration. (Docket No. 7 at 2; 7-1 at 10; Ex. E, Docket No. 7-2). Wayne did not

state any allegations about Lisa’s defamatory remarks to the FDA about Erva Herb in the

Complaint, see generally Docket No. 1, and he cannot spontaneously add a new defamation

cause of action in his motion for a TRO.

   B. Breach of Contract (Count VI, VII)

    “To prevail on a claim for breach of contract, a plaintiff must demonstrate that there was an

agreement between the parties; the agreement was supported by consideration; the plaintiff was

ready, willing, and able to perform his or her part of the contract; the defendant committed a

breach of the contract; and the plaintiff suffered harm as a result.” Bulwer v. Mount Auburn

Hosp., 473 Mass. 672, 690 (2016). Plaintiff Wayne Orkin has no likelihood of prevailing on his

breach of contract claims against Lisa and Ian (Counts VI, Count VII) where he has not provided

an iota of evidence that valid contracts exist.

    Counts VI states a claim against Lisa for violating a purported agreement with Wayne to

allow Wayne to manage Boost and its day-to-day operations while she would be limited to the

accounting, with the understanding that no decision concerning Boost would be made without

Wayne’s consent because they would both be corporate officers. (Compl. ¶ 17). Wayne further

claims as part of that agreement, Lisa would be named on the Boost Wells Fargo Checking

Account and Wayne would remain an authorized signer in order to pay for client services,

contract services, and other business expenses, such as her business phone. (¶¶ 18-19). Count



                                                  5
         Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 6 of 11




VII alleges that Ian made the same agreement with Wayne as to OBANC and IA Payments. (¶¶

21-26). Both counts charge that Ian and Lisa broke their respective agreements when Lisa

stopped payments on checks and payments made by Wayne from the Boost account and removed

Arthur as an authorized user, and when they diverted money from the Companies for their own

personal use.

       No written contracts were attached to the Complaint, but Wayne clarified in his TRO

motion that his agreements with Lisa and Ian were verbal. (Orkin Aff. ¶¶ 6, 14). For Wayne to

show likelihood of success on the merits on a breach of contract claim, he must at a minimum

show that an enforceable contract exists. Florida, Massachusetts, and Delaware—the various

states where Boost, IA Payments, and OBANC were incorporated, where their registered officer

(Lisa Albert) resides, or where one or more parties may have possibly resided when the

purported verbal agreement was struck based on the facts provided in the Complaint—all ban

oral contracts that extend beyond one year. See M.G.L. c. 259, § 1; 6 Del. C §2714(a); West’s

F.S.A. § 725.01. Per Wayne’s allegations in the Complaint, his agreements with Lisa and Ian

were made when the Companies were founded in 2018, 2019, and 2010, and had no expiration

date, and therefore could not be completed within one year’s time.

   C. Breach of Fiduciary Duty (Counts IV, V)

       To succeed on a breach of fiduciary duty claim, a plaintiff must show: “(1) the existence

of a fiduciary duty; (2) breach of that duty; (3) damages; and (4) a causal connection

between breach of the duty and the damages.” Baker v. Wilmer Cutler Pickering Hale and Dorr,

LLP, 91 Mass.App.Ct. 835, 842 (Mass. App. Ct. 2017).

       In Counts IV (Wayne v. Lisa) and V (Wayne v. Ian), Wayne restates his grievances from

the breach of contract claims and argues that, as a shareholder and officer of each of the



                                                 6
         Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 7 of 11




Companies, Lisa and Ian owe him a fiduciary duty that they each violated by withholding or

stopping payments due to him for legitimate business expenses from the OBANC and Boost

Wells Fargo accounts, diverting company funds for their personal uses, making statements to

third parties, including Company clients, that he has no affiliation with and was not an officer of

the Companies, and failing to include him in tax preparation and filing. First, Wayne has not

established that a fiduciary duty exists. Even if he had, almost all the multiple breaches he

alleges are not supported by any evidence, such as proof of statements to third parties, any

information about the Companies’ tax filings or preparation, or any details about the supposed

funds Ian and Lisa have diverted. Even where there is some evidence that an alleged act took

place, such as Wayne’s submission that a payment request to his personal credit card from the

Boost account had been blocked on April 27, 2021—there is no background justifying the

payment as a legitimate expense to which Wayne was entitled beyond the bare allegations of the

Complaint.

   D. Intentional Interference with Contractual Relations (Counts X, XI)

       A claim of intentional interference with advantageous business relations requires proof of

four elements: (1) the existence of a business relationship or contemplated contract of economic

benefit; (2) defendant's knowledge of such relationship; (3) the defendant's intentional and

improper interference with that relationship; and (4) the plaintiff's loss of advantage as a direct

result of the defendant's conduct. See United Truck Leasing Corp. v. Geltman, 406 Mass. 811,

814-16 (1990), modifying ELM Medical Laboratory, Inc. v. RKO General, Inc., 403 Mass. 779

(1989) (requiring malice).

    Count X alleges that Lisa interfered with Wayne’s relationship with Wells Fargo Bank when

she removed him as an authorized signer on the Boost Wells Fargo account, while Count XI



                                                  7
          Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 8 of 11




alleges that Lisa interfered with Wayne’s relationship with Card Connect, Boost’s largest client,

when she told Card Connect that Wayne was not a Boost officer. As to Count XI, Wayne has

not provided any evidence to establish that Lisa’s communication was improper because he was

an officer of Boost. As to Count X, since Wayne has not established the existence of an

agreement with Lisa that entitles him to remain an authorized signer on the Boost Wells Fargo

Account, there is no evidence that Lisa’s decision to block his access to that account was

improper. Furthermore, it is not clear that a contract of economic benefit exists between a bank

and an authorized signer selected by the accountholder—absent the accountholder’s consent, the

bank would have no authority to allow the authorized signer to access the accountholder’s funds.

         There is no need to consider the remaining three TRO factors because “if the moving

party cannot demonstrate that he is likely to succeed in his quest, the remaining factors become

matters of idle curiosity.” Maine Educ. Ass'n Benefits Trust v. Cioppa, 695 F.3d 145, 152 (1st

Cir. 2012) (quoting New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st

Cir.2002) ). Plaintiffs’ motion for a TRO is denied.

   II.      Motion to Intervene

         In addition to granting its Fed. R. Civ. P 24 request to intervene, Boost asks the Court to:

1) impose a constructive trust over the funds Wayne diverted to another account; 2) order Wayne

to provide Boost with an accounting for all funds received to the Orkin Account and all

disbursements from that account; 3) provide Boost with the credentials to access the Card

Connect Co-Pilot Web Portal and Boost’s QuickBooks account. (Docket No. 10). The Court

declines to impose a constructive trust or issue injunctive relief on such a thin record, but will

grant Boost’s motion to intervene and file its intervenor complaint to join its conversion and

unjust enrichment claims against Wayne.



                                                  8
         Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 9 of 11




        A. Motion to Intervene

        To succeed on a motion to intervene as of right, a putative intervenor must establish (i)

the timeliness of its motion to intervene; (ii) the existence of an interest relating to the property

or transaction that forms the basis of the pending action; (iii) a realistic threat that the disposition

of the action will impede its ability to protect that interest; and (iv) the lack of adequate

representation of its position by any existing party. See Negrón–Almeda v. Santiago, 528 F.3d

15, 22 (1st Cir. 2008); B. Fernández & Hnos., Inc. v. Kellogg USA, Inc., 440 F.3d 541, 544–45

(1st Cir.2006); see also Fed.R.Civ.P. 24(a).

        I find that Boost has satisfied all four criteria, and may intervene as a matter of right and

file its intervenor complaint. Plaintiff admitted in his Complaint that Boost has an interest in the

Card Connect residuals. (“Based on Wayne’s relationship with Card Connect, Boost Web

became a reseller of Card Connect. Card Connect pays to Boost Web approximately $35,000 to

$40,000 a month for services rendered.” Compl. ¶¶ 34-35). The motion was timely filed

approximately one week after Plaintiff filed its motion for a temporary restraining order. The

Card Connect funds appear to be the core issue driving this case, and their fate will be decided

by it. Since Boost has an interest in those funds and who controls Boost and is qualified to

represent its interest is unclear, allowing Boost to intervene serves the interest of justice.

        B. Constructive Trust

        “Similar to specific performance, ‘[c]onstructive trusts are not substantive rights that

confer a cause of action; they are remedial devices employed by courts once liability is found

and where equity requires.’ In re Handy, 624 F.3d 19, 22 (1st Cir. 2010). Under Massachusetts

law, ‘[a] constructive trust may be said to be a device employed in equity ... in order to avoid the

unjust enrichment of one party at the expense of the other.’ Barry v. Covich, 332 Mass. 338, 124



                                                   9
           Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 10 of 11




N.E.2d 921, 924 (Mass.1955). Courts may impose constructive trusts ‘where legal title to the

property was obtained by fraud or in violation of a fiduciary relation or arose where information

confidentially given or acquired was used to the advantage of the recipient at the expense of the

one who disclosed the information.’” N. Beacon 155 Assocs., LLC v. Mesirow Fin. Interim

Mgmt. LLC, 135 F. Supp. 3d 1, 8 (D. Mass. 2015). Boost asks the Court to impose a

constructive trust over the Card Connect funds, which would in effect force Arthur Orkin to

disgorge them.

          Here, the parties have presented dueling accounts of who controls Boost and who has a

right to access the funds in Boost’s Wells Fargo Bank Account. Wayne has produced a 2011

contract between Card Connect and Pass Through Merchant Services, a dissolved Florida

corporation, which he claims shows that he has the contractual right to the Card Connect funds.

Defendants provided a copy of Boost’s 2019 1099 tax form, which shows that it disclosed

corporate income from Card Connect. Both documents were produced hastily and without much

context on the date of the TRO hearing. Under these circumstances, Boost has not met its

burden of proof for this Court to impose a constructive trust.



   III.      Cross Motion for Expedited Discovery

          In order to generate a more fulsome record on which to resolve the parties’ contract and

tort claims and decide how the Court should apply its equitable power over the Companies’

assets, the Court GRANTS in part Defendants’ cross-motion for expedited discovery. (Docket

No. 13).




                                                  10
        Case 4:21-cv-40060-TSH Document 19 Filed 08/20/21 Page 11 of 11




   Accordingly:

           1. Defendants may issue the subpoena to Intuit, Inc. for all QuickBooks records and
              log in credentials for Boost Web Seo X requested by Defendants at Docket No.
              13.
           2. Each party may propound one set of 7 requests for the production of documents
              by Tuesday, August 24th. Responses shall be due by Tuesday, September
              14th.
           3. Defendants may take the deposition of Wayne Orkin by Monday, September
              20th, at a time and place of mutual convenience.
           4. Plaintiff Wayne Orkin may take the deposition of either Defendant by Friday,
              September 17th, at a place and time of mutual convenience.
           5. The Court will hold a Zoom hearing on Plaintiffs’ motion for a preliminary
              injunction on Tuesday, October 5th, at 3:00 pm. Defendants and/or Boost may
              seek renewed equitable relief at that hearing.

       Due to the emergence of the COVID-19 Delta variant, the Court urges the parties to

conduct remote depositions in order to protect public health.

                                           Conclusion

       Plaintiffs’ motion for a TRO (Docket No. 7) is denied; Boost Web SEO, Inc.’s motion to

intervene (Docket No. 10) is granted in part and denied in part, in accordance with this Order;

and Defendants’ motion for expedited discovery is granted.


SO ORDERED.
                                                                        /s/ Timothy S. Hillman
                                                                     TIMOTHY S. HILLMAN
                                                                           DISTRICT JUDGE




                                                11
